DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 2 February 2022 has been received and made of record.  Claims 1, 5, 18, and 20 have been amended.  Claims 2-4 and 19 have been cancelled. Claims 21-24 have been added. 

Terminal Disclaimer
The terminal disclaimer filed on 2 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11038940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The Non-Patent Literature reference of Sachin Katti, “Data Driven Networks” listed in the Information Disclosure Statement filed 21 January 2022 has not been considered because it is missing a date.

Allowable Subject Matter
Claims 1, 5-18, and 20-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest or teach claims 1, 18, and 20 in particular, wherein the different intervals of time include intervals of time relating to particular days of a week in combination with other elements recited in the claims.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451